Exhibit 10.2

DSP GROUP, INC.

1993 DIRECTOR STOCK OPTION PLAN

(Amended and Restated July 19, 1999)

(Amended and Restated July 18, 2001)

(Amended and Restated April 4, 2002)

(Amended and Restated November 25, 2002)

(Amended and Restated January 22, 2003)

(Amended and Restated March 12, 2003)

(Amended and Restated May 5, 2004)

(Amended and Restated March 28, 2006)

(Amended and Restated March 25, 2008)

1. Purposes of the Plan. The purposes of this Director Stock Option Plan are to
attract and retain the best available personnel for service as Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.

All options granted hereunder shall be “nonstatutory stock options.”

2. Definitions. As used herein, the following definitions shall apply:

a. “Board” shall mean the Board of Directors of the Company.

b. “Code” shall mean the Internal Revenue Code of 1986, as amended.

c. “Common Stock” shall mean the Common Stock of the Company.

d. “Company” shall mean DSP Group, Inc., a Delaware corporation.

e. “Continuous Status as a Director” shall mean the absence of any interruption
or termination of service as a Director.

f. “Director” shall mean a member of the Board.

g. “Effective Date” shall have the meaning as set forth in Section 6 below.

h. “Employee” shall mean any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of either company. The payment of a
Director’s fee by the Company or any Parent or Subsidiary of either company
shall not be sufficient in and of itself to constitute “employment” by the
Company.

i. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

j. “First Option” shall have the meaning as set forth in Section 4.b.ii. below.

k. “Option” shall mean a stock option granted pursuant to the Plan.

l. “Optioned Stock” shall mean the Common Stock subject to an Option.

m. “Optionee” shall mean an Outside Director who receives an Option.

n. “Outside Director” shall mean a Director who is not an Employee.

o. “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

p. “Plan” shall mean this 1993 Director Stock Option Plan.

q. “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.

 

1



--------------------------------------------------------------------------------

r. “Spin-off Transaction” means a distribution by the Company to its
stockholders of all or any portion of the securities of any Subsidiary of the
Company.

s. “Subsequent Option” shall have the meaning as set forth in Section 4.b.iii.
below.

t. “Subsidiary” shall mean a “Subsidiary Corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

u. “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 126-2 promulgated under the Exchange Act.

v. “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.

w. “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

x. “Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company; or

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 1,680,875 Shares (the “Pool”) of Common Stock. The Shares may
be authorized, but unissued, or reacquired Common Stock.

Initially, 175,000 Shares were reserved for issuance under the Plan. In June
1999, the Plan was amended and restated to increase the number of Shares
reserved for issuance under the Plan by 100,000 shares for a total reserve of
275,000 Shares. In March 2000, the Company effected a two-for-one split of the
Company’s common stock thereby increasing the number of Shares reserved for
issuance under the Plan to

 

2



--------------------------------------------------------------------------------

550,000 Shares. In June 2002, the Plan was amended and restated to increase the
number of Shares reserved for issuance under the Plan by 200,000 Shares for a
total reserve of 750,000 Shares. As a result of the Company’s distribution of
all (or substantially all) of the shares of capital stock of Ceva, Inc. in
November 2002, the number of shares reserved for issuance under the Plan was
adjusted so that 890,875 Shares are available for issuance under the Plan. In
January 2003, the Plan was again amended and restated to increase the number of
Shares reserved for issuance under the Plan by 240,000 Shares for a total
reserve of 1,130,875 Shares. In March 2006, the Plan was again amended and
restated to increase the number of Shares reserved for issuance under the Plan
by 250,000 Shares for a total reserve of 1,380,875 Shares. In March 2008, the
Plan was again amended and restated to increase the number of Shares reserved
for issuance under the Plan by 300,000 Shares for a total reserve of 1,680,875
Shares.

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. If Shares which were acquired upon exercise of an Option are
subsequently repurchased by the Company, such Shares shall not in any event be
returned to the Plan and shall not become available for future grant under the
Plan.

4. Administration of and Grants of Options under the Plan.

a. Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.

b. Procedure for Grants. All grants of Options hereunder shall be automatic and
nondiscretionary and shall be made strictly in accordance with the following
provisions:

i) No person shall have any discretion to select which Outside Directors of the
Company shall be granted Options or to determine the number of Shares to be
covered by Options granted to Outside Directors of the Company.

ii) Each person who is an Outside Director of the Company on the Effective Date
of this Plan shall be automatically granted an Option to purchase 30,000 Shares
(the “First Option”) on the Effective Date of this Plan, as determined in
accordance with Section 6 hereof. Each Outside Director who becomes a member of
the Board after the Effective Date but prior to January 21, 2003 shall be
automatically granted an Option to purchase 30,000 Shares (also a “First
Option”) on the date on which such person first becomes an Outside Director of
the Company, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy. Each Outside Director who becomes a
member of the Board after January 21, 2003 shall be automatically granted an
Option to purchase 60,000 Shares (also a “First Option”) on the date on which
such person first becomes an Outside Director of the Company, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy. Each Outside Director who becomes a member of the Board after May 5,
2004 shall be shall be automatically granted an Option to purchase 30,000 Shares
(also a “First Option”) on the date on which such person first becomes an
Outside Director of the Company, whether through election by the stockholders of
the Company or appointment by the Board to fill a vacancy.

iii) From January 1, 1997 through December 31, 2003, each Outside Director of
the Company shall be automatically granted (i) an Option to purchase 10,000
Shares (a “Subsequent Option”), on January 1 of each year, if on such date, he
or she shall have served on the Board for at least six (6) months and (ii) an
Option to purchase 10,000 Shares (a “Committee Option”), on January 1 of each
year, for each committee of the Board on which he or she shall have served as
the chairperson for at least six (6) months on such date. From January 1, 2004
to December 31, 2004, each Outside Director of the Company shall be
automatically granted (i) an Option to purchase 20,000 Shares (also a
“Subsequent Option”), on January 1 of each year, if on such date, he or she
shall have served on the Board for at least six (6) months and (ii) an Option to
purchase 20,000 Shares (also a “Committee Option”), on January 1 of each year,
for each committee of the Board on which he or she shall have served as the
chairperson for at least six (6) months on such date. Beginning on January 1,
2005, each Outside Director of the Company shall be automatically granted (i) an
Option to purchase 15,000 Shares (also a “Subsequent Option”), on January 1 of
each year, if on such date, he or she shall have served on the Board for at
least six (6) months and (ii) an Option to purchase 15,000 Shares (also a
“Committee Option”), on January 1 of each year, for each committee of the Board
on which he or she shall have served as the chairperson for at least six
(6) months on such date.

 

3



--------------------------------------------------------------------------------

iv) Notwithstanding the provisions of subsections ii) and iii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Options, plus the number of shares previously purchased upon exercise of Options
to exceed the Pool, then each such automatic grant shall be for that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of grants to be made on the automatic grant date. Any
further grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan through action of the
stockholders to increase the number of Shares which may be issued under the Plan
or through cancellation or expiration of Options previously granted hereunder.

v) Notwithstanding the provisions of subsections ii) and iii) hereof, any grant
of an Option made before the Company has obtained stockholder approval of the
Plan in accordance with Section 17 hereof shall have their exercisability
conditioned upon obtaining such stockholder approval of the Plan in accordance
with Section 17 hereof.

vi) The terms of any Option granted hereunder shall be as follows:

a) The Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 9 hereof.

b) The exercise price per Share shall be 100% of the fair market value (as
defined in Section 8.b. hereunder) per Share on the date of grant of the Option.

c) The Option shall vest and become exercisable as to one-third of the Shares
subject to the Option on the first anniversary of the date of grant of the
Option, and shall vest and become exercisable as to one-third of the Shares
subject to the Option at the end of each twelve-month period thereafter, subject
to the provisions set forth in Section 9, below.

d) The Board may accelerate the unvested portion of any Option granted under the
Plan held by any Director whose Continuous Status as Director terminates for any
reason prior to the Option being fully exercisable.

c. Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8.b. of the Plan,
the fair market value of the Common Stock; (ii) to determine the exercise price
per share of Options to be granted, which exercise price shall be determined in
accordance with Section 8.a. of the Plan; (iii) to interpret the Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Option previously granted hereunder; and (vi) to
make all other determinations deemed necessary or advisable for the
administration of the Plan.

d. Effect of Board’s Decision. All decisions, determinations and interpretations
of the Board shall be final and binding on all Optionees and any other holders
of any Options granted under the Plan.

5. Eligibility. Options may be granted only to Outside Directors of the Company.
All Options shall be automatically granted in accordance with the terms set
forth in Section 4.b. hereof. An Outside Director who has been granted an Option
may, if he or she is otherwise eligible, be granted an additional Option or
Options in accordance with such provisions.

The Plan shall not confer upon an Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

6. Term of Plan; Effective Date. The Plan shall become effective on the date on
which the Company’s registration statement on Form S-1 (or any successor form
thereof) is declared effective by the Securities and Exchange Commission (the
“Effective Date”). It shall continue in effect for a term of twenty (20) years,
unless sooner terminated under Section 13 of the Plan, subject to the
limitations set forth in this Plan.

7. Term of Option. The term of each Option shall be ten (10) years from the date
of grant thereof.

 

4



--------------------------------------------------------------------------------

8. Exercise Price and Consideration.

a. Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the fair market value per
Share on the date of grant of the Option.

b. Fair Market Value. The fair market value per Share shall be the mean of the
bid and asked prices of the Common Stock in the over-the-counter market on the
date of grant, as reported in The Wall Street Journal (or, if not so reported,
as otherwise reported by the National Association of Securities Dealers
Automated Quotation (“NASDAQ”) System) or, in the event that the Common Stock is
traded on the NASDAQ National Market System or listed on a stock exchange, the
fair market value per Share shall be the closing price on such system or
exchange on the date of grant of the Option, as reported in The Wall Street
Journal; provided, however, that if such market or exchange is closed on the
date of the grant of the Option then the fair market value per Share shall be
based on the most recent date on which such trading occurred immediately prior
to the date of the grant of the Option; provided, further, that for purposes of
First Options granted on the Effective Date, the fair market value per share
shall be the initial public offering price as set forth in the final prospectus
filed with the Securities and Exchange Commission pursuant to Rule 424 under the
Securities Act of 1933, as amended.

c. Form of Consideration. The consideration to be paid for the Share to be
issued upon exercise of an Option shall consist entirely of cash, check, other
Shares having a fair market value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised (which, if acquired from the Company, shall have been held for at
least six months), delivery of a properly executed exercise notice, together
with such other documentation as the Company and the broker, if applicable,
shall require to effect an exercise of the Option and delivery to the Company of
the funds required to pay the exercise price, or any combination of such methods
of payment and/or any other consideration or method of payment as shall be
permitted under applicable corporate law.

9. Exercise of Option.

a. Procedure for Exercise: Rights as a Stockholder. An Option granted hereunder
shall be exercisable at such times as are set forth in Section 4.b. hereof;
provided, however, that no Options shall be exercisable until stockholder
approval of the Plan in accordance with Section 17 hereof has been obtained.

An option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 8.c. of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

b. Termination of Status as a Director. If an Outside Director ceases to serve
as a Director, he or she may, but only within three (3) months after the date he
or she ceases to be a Director, exercise his or her Option to the extent that he
or she was entitled to exercise it at the date of such termination Option’s
expiration date. Notwithstanding the foregoing, in no event may the Option be
exercised after its term set forth in Section 7 has expired. The Board may
extend the exercise period of an Option held by a Director whose term is
expiring to any date prior to the Option’s expiration date. To the extent that
such Outside Director was not entitled to exercise an Option at the date of such
termination, or does not exercise such Option (which he or she was entitled to
exercise) within the time specified herein, the Option shall terminate.

 

5



--------------------------------------------------------------------------------

c. Disability of Optionee. Notwithstanding the provisions of Section 9.b. above,
in the event a Director is unable to continue his or her service as a Director
as a result of his or her total and permanent disability (as defined in
Section 22(e)(3) of the Internal Revenue Code), he or she may, but only within
six (6) months from the date of such termination, exercise his or her Option to
the extent he or she was entitled to exercise it at the date of such
termination. The Board may extend the exercise period of an Option held by a
Director whose Continuous Status as Director terminates as a result of his or
her total and permanent disability. Notwithstanding the foregoing, in no event
may the Option be exercised after its term set forth in Section 7 has expired.
To the extent that he or she was not entitled to exercise the Option at the date
of termination, or if he or she does not exercise such Option (which he or she
was entitled to exercise) within the time specified herein, the Option shall
terminate.

d. Death of Optionee. In the event of the death of an Optionee:

i) during the term of the Option who is, at the time of his or her death, a
Director and who shall have been in Continuous Status as a Director since the
date of grant of the Option, the Option may be exercised, at any time within
twelve (12) months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent of the right to exercise that would have accrued had the
Optionee continued living and remained in Continuous Status as Director for six
(6) months after the date of death. The Board may extend the exercise period of
an Option held by a Director whose Continuous Status as Director terminates as a
result of his or her death. Notwithstanding the foregoing, in no event may the
Option be exercised after its term set forth in Section 7 has expired.

ii) within three (3) months after the termination of Continuous Status as a
Director, the Option may be exercised, at any time within twelve (12) months
following the date of death, by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that had accrued at the date of termination.
The Board may extend the exercise period of an Option held by a Director who
dies within three (3) months after the termination of Continuous Status as a
Director. Notwithstanding the foregoing, in no event may the option be exercised
after its term set forth in Section 7 has expired.

10. Nontransferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution. The designation of a beneficiary
by an Optionee does not constitute a transfer. An Option may be exercised during
the lifetime of an Optionee only by the Optionee or a transferee permitted under
this Section.

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

a. Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the number of Shares covered by each outstanding Option and the
number of Shares which have been authorized for issuance under the Plan but as
to which no Options have yet been granted or which have been returned to the
Plan upon cancellation or expiration of an Option, as well as the price per
Share covered by each such outstanding Option, shall be proportionately adjusted
for an increase or decrease in the number of issued Shares resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or prices
of Shares subject to an Option. Notwithstanding any terms of the Plan to the
contrary, in the event of a Spin-off Transaction, the Board may in its
discretion and without stockholder approval make such adjustments and take such
other action as it deems appropriate with respect to outstanding Options under
the Plan, including but not limited to adjustments to the number and kind of
shares, the price per share and the vesting periods of outstanding Options or
the substitution, exchange or grant of Options to purchase securities of the
Subsidiary; provided that the Board shall not be obligated to make any such
adjustments or take any such action hereunder.

 

6



--------------------------------------------------------------------------------

b. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it will terminate immediately prior to the consummation of such
proposed action. The Board may, in the exercise of its sole discretion in such
instances, declare that any Option shall terminate as of a date fixed by the
Board and give each Optionee the right to exercise his or her Option as to all
or any part of the Optioned Stock, including Shares as to which the Option would
not otherwise be exercisable.

c. Merger or Asset Sale. In the event of a Corporate Transaction, each Option
which is at the time outstanding under the Plan automatically shall become fully
vested and exercisable and be released from any restrictions on transfer and
repurchase or forfeiture rights, immediately prior to the specified effective
date of such Corporate Transaction, for all of the Shares at the time
represented by such Option. Effective upon the consummation of the Corporate
Transaction, all outstanding Options under the Plan shall terminate unless
assumed by the successor company or its Parent. In the event of a Change in
Control (other than a Change in Control which also is a Corporate Transaction),
each Option which is at the time outstanding under the Plan automatically shall
become fully vested and exercisable and be released from any restrictions on
transfer and repurchase or forfeiture rights, immediately prior to the specified
effective date of such Change in Control, for all of the Shares at the time
represented by such Options. Each such Option shall remain exercisable until the
expiration or sooner termination of the applicable Option term.

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4.b. hereof. Notice
of the determination shall be given to each Outside Director to whom an Option
is so granted within a reasonable time after the date of such grant.

13. Amendment and Termination of the Plan.

a. Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
approval of the stockholders of the Company to Plan amendments to the extent and
in the manner required by such law or regulation. In addition, the approval of
the stockholders is required for any Plan amendment which would permit
decreasing the exercise price of any Option outstanding under the Plan, subject
to Section 11(a). Further, the approval of the Company’s stockholders is
required for any Plan amendment which would change any of the provisions of this
Section 13(a). For purposes of this Section, approval of the stockholders means,
except as provided by applicable law or regulation, approval by the holders of a
majority of the Shares of Common Stock of the Company present or represented by
proxy (and entitled to vote) at a meeting of the Company’s stockholders.

b. Effect of Amendment or Termination. Any such amendment or termination of the
Plan that would impair the rights of any Optionee shall not affect Options
already granted to such Optionee and such Options shall remain in full force and
effect as if this Plan had not been amended or terminated, unless mutually
agreed otherwise between the Optionee and the Board, which agreement must be in
writing and signed by the Optionee and the Company.

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

7



--------------------------------------------------------------------------------

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

17. Plan Approval. The Plan was adopted by the Board on November 29, 1993 and
adopted by the stockholders of the Company in January 10, 1994. The Plan was
subsequently amended and restated, as approved by the Company’s stockholders in
May 1996. In June 1999, the Board adopted and approved an amendment and
restatement of the Plan to increase the number of shares of common stock
reserved for issuance under the Plan, which amendment was approved by the
Company’s stockholders. In July 2001, the Board adopted and approved an
amendment and restatement of the Plan to amend various terms of the Plan in
anticipation of the distribution of all (or substantially all) of the shares of
capital stock of Ceva, Inc., a Delaware corporation and a wholly-owned
subsidiary, held by the Company to the stockholders of the Company. In April
2002, the Board adopted and approved an amendment and restatement of the Plan to
increase the number of shares of common stock reserved for issuance under the
Plan and the term of the Plan, which amendments were approved by the Company’s
stockholders. In November 2002, the Board adopted and approved an amendment and
restatement of the Plan to include an appendix to the Plan designed to comply
with changes in Israeli tax law effective January 1, 2003, which amendment did
not require approval by the Company’s stockholders. Subject to stockholder
approval, the Board further adopted and approved in January 2003 an amendment
and restatement of the Plan to (a) increase the number of shares of Common Stock
reserved for issuance under the Plan, (b) increase the number of shares subject
to each First Option, Subsequent Option and Committee Option (which increases
shall be effective on a prospective basis) and (c) amend certain other
administrative terms of the Plan. In March 2003, the Board adopted and approved
an amendment and restatement of the Plan to amend the appendix to the Plan in
order to comply with further changes in Israeli tax law which amendment did not
require approval by the Company’s stockholders. In May 2004, the Board adopted
and approved an amendment and restatement of the Plan to decrease the number of
shares subject to each First Option, Subsequent Option and Committee Option on a
prospective basis, which amendment did not require approval by the Company’s
stockholders. The Board adopted and approved in March 2006 an amendment and
restatement of the Plan to increase the number of Shares reserved for issuance
under the Plan by 250,000 Shares, which amendment and restatement of the Plan
was subsequently approved by the stockholders. In March 2008, the Board adopted
and approved an amendment and restatement of the Plan to increase the number of
Shares reserved for issuance under the Plan by 300,000 Shares, which amendment
and restatement of the Plan was subsequently approved by the stockholders.

 

8